Citation Nr: 0608569	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  03-32 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for arthritis, both 
legs. 

2.  Entitlement to service connection for dysentery.

3.  Entitlement to service connection for malnutrition.

4.  Entitlement to service connection for beriberi.

5.  Entitlement to service connection for pellagra.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Rose, Counsel


INTRODUCTION

The veteran's service was verified as being with the 
recognized guerrillas from October 1943 to May 1945.  

This appeal arises from an August 2003 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines. The veteran testified at 
a hearing before a Decision Review Officer (DRO) at the RO in 
December 2003.  The Board granted the veteran's motion for 
advancement on the docket in March 2006.  


FINDING OF FACT

1.  The service department verified the veteran's service 
with the recognized guerrillas from October 16, 1943 to May 
29, 1945.

2.  The persuasive probative evidence shows no treatment for 
arthritis, both legs, dysentery, malnutrition, beriberi, or 
pellagra in service and there is no competent medical 
evidence of a current diagnosis of arthritis, both legs, 
dysentery, malnutrition, beriberi, or pellagra. 


CONCLUSIONS OF LAW

1.  The Board only recognizes the veteran's active duty 
service from October 16, 1943 to May 29, 1945.  38 U.S.C.A. § 
101(2), 101(24) (West Supp. 2005); 38 C.F.R. §§ 3.41, 3.203 
(2005).

2.  Arthritis, both legs, dysentery, malnutrition, beriberi, 
and pellagra were not incurred in or aggravated by service 
and may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5102, 5103, 5103A, 5107 
(West Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the veteran received proper notification 
in June 2003 for the service connection claims, prior to the 
initial unfavorable agency decision.  This letter fully 
notified the veteran of what is required to substantiate his 
claims.  Together, the letter, the September 2003 statement 
of the case (SOC), and April 2004 supplemental statement of 
the case (SSOC) provided the veteran with a summary of the 
evidence, the applicable laws and regulations, a discussion 
of the facts of the case, and the basis of the denials.  VA 
specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  It is therefore the Board's conclusion 
that the veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  The duty to notify the appellant was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  

In the present case, the pertinent evidence includes the 
service medical records, service personnel records, records 
from the Republic of the Philippines, private medical 
statements and records, lay witness statement, as well as 
written statements and testimony from the veteran.  It does 
not appear that there are any other additional records that 
are necessary to obtain before proceeding to a decision in 
this case.  

The Board also acknowledges that a VA examination was not 
provided to the veteran for his service connection claims.  
The Board finds that a VA examination was unnecessary in this 
case as there was no credible evidence of any disorder or 
injury in service, or any credible evidence that the veteran 
has a current diagnosis for any of his claimed disorders.  As 
such, no reasonable possibility exists that an examination 
would aid in substantiating the veteran's service connection 
claims.  See Duenas v. Principi, 18 Vet. App. 512 (2004).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

II. Recognized Service

In the present case, the veteran is claiming VA compensation 
for numerous disabilities that he asserts were directly 
related to his active duty service.  Before making a decision 
on each disability claimed, the Board will first determine 
the length of service recognized by VA.

Eligibility for VA benefits is based on statutory and 
regulatory provisions that define an individual's legal 
status as a veteran of active military service. 38 U.S.C.A. 
§§ 101(2), 101(24) (West Supp. 2005); 38 C.F.R. §§ 3.1, 3.6 
(2005). Active military service must be certified as 
qualifying by appropriate military authority.  38 C.F.R. § 
3.203 (2005).  Active service will be the period certified by 
the service department.  38 C.F.R. § 3.41.

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by an appellant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) the evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time and character 
of service; and (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).  However, under the provisions of 38 
C.F.R. § 3.203, the only valid evidence of service are 
documents issued by a United States service department.  A 
determination by the service department to this effect is 
binding on VA.  See Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992); Spencer v West, 13 Vet. App. 376 (2000).  

In his application received in May 2001, the veteran claimed 
that he served from September 1942 to December 1945.  In 
support of his assertion, the records included a 
certification that the veteran served from December 1942 to 
November 1946 as a recognized guerilla and USAFFE.  This 
document was issued in June 2003.  

The RO requested verification of the veteran's service in 
February 2002. The National Archives and Records 
Administration's (NARA) reply in July 2003 indicated that the 
veteran served in the recognized guerrilla service from 
October 16, 1943 to May 29, 1945.  No other service was 
recognized by NARA.

Upon review, the records from the service department do not 
show recognized service, except service from October 16, 1943 
to May 29, 1945.  The Board recognizes the veteran's 
assertion that he served from September 1942 to December 
1945, including his supporting documents issued by the 
Republican of the Philippines government.  However, as noted 
above, the only valid evidence of service are documents 
issued by a United States service department.  VA does not 
have the authority to alter the findings of the service 
department or change the laws pertaining to entitlement to 
the rights authorized by Congress.  See Spencer, supra; 38 
C.F.R. § 3.203(a).  As such, the Board only recognizes that 
the veteran served from October 16, 1943 to May 29, 1945.

III.  Service Connection

The veteran is claiming service connection for arthritis of 
both legs, dysentery, malnutrition, beriberi, pellagra.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West Supp. 2005).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  Certain 
chronic disabilities, such as arthritis, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge form service.  38 U.S.C.A. §§ 
1101, 1112, 38 C.F.R. §§ 3.307, 3.309 (2005).  The veteran is 
not claiming that he was a prisoner-of-war (POW), nor does 
the record otherwise demonstrate that he was a POW.  As such, 
the presumptions pertaining to POWs do not apply.  38 C.F.R. 
§§ 3.307, 3.309 (2005). 

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Regardless of the theory of entitlement, however, the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It 
is well settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted 
that Congress specifically limited entitlement for service- 
connected disease or injury to cases where such incidents 
resulted in disability.  See also Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West Supp. 2005).  A veteran is entitled to the benefit of 
the doubt when there is an approximate balance of positive 
and negative evidence.  See 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

In his original application, the veteran asserted that he 
incurred malnutrition and pellagra in December 1945, and his 
arthritis, dysentery, and beriberi in March 1947.  He also 
attested in April 2003 that he was struck by a bullet during 
combat in 1943.  In a July 2003 statement, the veteran 
indicated that his claimed disorders were incurred in 1944.  
The veteran submitted a witness statement from U.Q. dated in 
June 2003.  U.Q. stated that he personally witnessed the 
veteran being hit in the legs by shrapnel in 1944 and later 
received treatment from Dr. Abellanosa.  The veteran also 
submitted two medical statements from Dr. Abellanosa; dated 
in July and September 2003.  In the July 2003 statement, Dr. 
Abellanosa indicated that he treated the veteran in November 
1944 for malaria, chronic amoebic dysentery, chronic multiple 
arthritis, and moderately severe malnutrition.  In the 
September 2003 statement, Dr. Abellanosa added the assertion 
that he treated the veteran for arthritis of the legs due to 
a shrapnel wound in combat.  

The records from service contradict the statements of the 
veteran, U.Q., and Dr. Abellanosa that the veteran had 
shrapnel wound during service, or ever received treatment for 
arthritis, dysentery, malnutrition, beriberi, and pellagra in 
service.  Specifically, the claims file includes an Affidavit 
for Philippine Army Personnel, which, among other items, 
listed the veteran's activities in service.  Under the 
section for wounds and illnesses incurred during service, 
none were listed.  Moreover, for citations and decorations 
received during service, none were listed.  The veteran 
signed this affidavit in May 1945, attesting that he had read 
the foregoing affidavit and swore that the information was 
correct to the best of his knowledge, information, and 
belief.     

The Board finds the May 1945 Affidavit for Philippine Army 
Personnel to be more persuasive evidence than the statements 
from the veteran, U.Q., and Dr. Abellanosa as to whether the 
veteran incurred his claimed disabilities during service.  
The statements from the veteran, U.Q., and Dr. Abellanosa 
were all made nearly 60 years after service and are not 
supported by any of the service records, or corroborated by 
any medical treatment records.  During the appeal, the 
veteran changed the date of when his injuries and diseases 
were incurred from his original application to a statement 
dated in June 2003.  While this could have been a mere 
oversight on the veteran's part, his current recollection as 
to events in service is far less reliable than his memory 
from his sworn affidavit signed in May 1945.  Similarly, the 
memories of U.Q. and Dr. Abellanosa of events occurring 
nearly 60 years concerning the veteran are also far less 
reliable than what the veteran specifically remembered 
happening to him as sworn by him in the May 1945 affidavit.  
As Dr. Abellanosa acknowledged in the September 2003 
statement, he treated plenty of Philipino soldiers at the 
hospital while he was a Medical Director.  It is difficult 
for the Board to accept his memory of events nearly 60 years 
later, without any corroborating records for support, over 
the memory of the veteran from May 1945.  The veteran's 
affidavit from May 1945 is further supported by the fact that 
there are no treatment records from service showing any 
problems involving arthritis, dysentery, malnutrition, 
beriberi, or pellagra, or a diagnosis of arthritis, both 
legs, within one year following service.  38 C.F.R. § 3.309 
(2005).  
  
In addition to not finding that the veteran had arthritis, 
dysentery, malnutrition, beriberi, or pellagra during 
service, there is also no medical evidence showing that the 
veteran has a current diagnosis for any of these disorders.  
As noted above, Dr. Abellanosa's statements are not credible 
statements as to the veteran's physical condition or 
treatment during service.  Furthermore, Dr. Abellanosa does 
not claim that he currently provides care for the veteran for 
any of his claimed disorders.  Additionally, the only medical 
evidence of record other than Dr. Abellanosa's statements 
consists of a chest x-ray report and statement from Dr. S. 
Bautista, both dated in November 2003.  While diagnoses of 
several disorders are stated, neither the x-ray report nor 
the November 2003 statement from Dr. Bautista include 
diagnoses of any of the claimed disorders.  As noted 
previously, without competent medical evidence demonstrating 
a current diagnosed chronic disability, the claim must be 
denied.  38 C.F.R. § 3.303; Brammer, 3 Vet. App. 223.

The Board recognizes the veteran's argument that his claimed 
service connection disorders were incurred in service and 
otherwise related to service.  The veteran is competent as a 
layperson to report that on which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
there is no evidence of record that the veteran has 
specialized medical knowledge, thus he is not competent to 
offer medical opinion as to diagnosis or cause or etiology of 
the claimed disorders.  See Grottveit v. Brown, 5 Vet. App. 
at 93 (1993); Espiritu v. Derwinski , 2 Vet. App. 492, 494-
495 (1992).  In short, the persuasive probative evidence 
shows no treatment for arthritis, both legs, dysentery, 
malnutrition, beriberi, or pellagra in service and there is 
no competent medical evidence of a current diagnosis of 
arthritis of both legs, dysentery, malnutrition, beriberi, or 
pellagra.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the service connection claims on 
appeal.  Thus, these claims are denied.


ORDER

Entitlement for service connection for arthritis, both legs, 
is denied. 

Entitlement for service connection for dysentery is denied. 

Entitlement for service connection for malnutrition is 
denied.

Entitlement for service connection for beriberi is denied.

Entitlement for service connection for pellagra is denied. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


